              Case 3:20-cv-01260-MEM Document 53-2 Filed 01/12/21 Page 1 of 2
Hong Fang v. Attorney General of U.S., 396 Fed.Appx. 862 (2010)


                                                                         Federal appellate court lacked jurisdiction to
                                                                         review discretionary decision of Board of
                   396 Fed.Appx. 862
                                                                         Immigration Appeals (BIA) declining to reopen
             This case was not selected for
                                                                         alien's removal proceedings sua sponte.
        publication in West's Federal Reporter.
  See Fed. Rule of Appellate Procedure 32.1 generally
     governing citation of judicial decisions issued
      on or after Jan. 1, 2007. See also U.S.Ct. of               [2]    Aliens, Immigration, and
     Appeals 3rd Cir. App. I, IOP 5.1, 5.3, and 5.7.                     Citizenship    Decisions reviewable
            United States Court of Appeals,                              Alien's petition for review of an order of
                     Third Circuit.                                      the Board of Immigration Appeals (BIA)
                                                                         denying her second motion to reopen removal
             HONG FANG, Petitioner                                       proceedings was rendered moot by the denial of
                       v.                                                her application for adjustment of status based on
                                                                         her marriage to a United States citizen, which
              ATTORNEY GENERAL                                           was the basis for the motion to reopen.
             OF the UNITED STATES.

                     No. 08–3729.
                            |
           Submitted Pursuant to Third Circuit                    *862 On Petition for Review of an Order of the Board
              LAR 34.1(a) Sept. 16, 2010.                        of Immigration Appeals (Agency No. XXX–XX6–348),
                            |                                    Immigration Judge: Honorable Craig De Bernardis.
               Opinion filed Oct. 7, 2010.
                                                                 Attorneys and Law Firms
Synopsis
Background: Alien petitioned for review of an order of the       Thomas V. Massucci, Esq., New York, NY, for Petitioner.
Board of Immigration Appeals (BIA) denying her second
                                                                 Edward J. Duffy, Esq., United States Department of Justice,
motion to reopen removal proceedings.
                                                                 Office of Immigration Litigation, Washington, DC, for
                                                                 Attorney General of the United States.

Holdings: The Court of Appeals held that:                        Before: RENDELL, HARDIMAN and ALDISERT, Circuit
                                                                 Judges.
[1] it lacked jurisdiction to review BIA's discretionary
decision to decline to reopen the proceedings sua sponte, and
                                                                 OPINION
[2] petition was rendered moot by denial of alien's adjustment
                                                                 PER CURIAM.
of status application.
                                                                  **1 In October 2002, the Board of Immigration Appeals
                                                                 (“BIA”) affirmed the decision of an Immigration Judge (“IJ”)
Petition denied.
                                                                 to deny Hong Fang's application for asylum, withholding of
                                                                 removal, and relief under the Convention Against Torture. In
See also, 241 Fed.Appx. 903.
                                                                 February 2006, Fang submitted a motion to the BIA to reopen
                                                                 the removal proceedings, which the BIA denied as untimely.
                                                                 We denied Fang's subsequent petition for review. See Fang v.
 West Headnotes (2)                                              Attorney Gen. of the United States, 241 Fed.Appx. 903 (3d
                                                                 Cir.2007).

 [1]    Aliens, Immigration, and
        Citizenship    Jurisdiction and venue


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           1
               Case 3:20-cv-01260-MEM Document 53-2 Filed 01/12/21 Page 2 of 2
Hong Fang v. Attorney General of U.S., 396 Fed.Appx. 862 (2010)


                                                                   without jurisdiction to review a decision declining to exercise
In January 2008, Fang returned to the BIA with another
                                                                   such discretion to reopen or reconsider the case.”)
motion to reopen. She asked that removal proceedings
be terminated, closed, or continued so that United States
                                                                    [2] To the extent that Fang presents an issue beyond a claim
Citizenship and Immigration Services *863 could adjudicate
                                                                   relating to the BIA's discretionary decision, we also must
her application to adjust her status to a lawful permanent
                                                                   dismiss the petition as moot because there is no longer a live
resident based on her marriage to a United States citizen. The
                                                                   controversy. “The existence of a case and controversy is a
BIA denied Fang's motion. The BIA concluded that Fang's
motion was time– and number-barred and also declined to            prerequisite to all federal actions.” Phila. Fed'n of Teachers
reopen the matter sua sponte, holding that Fang had not shown      v. Ridge, 150 F.3d 319, 322 (3d Cir.1998) (citation omitted).
an exceptional situation to merit reopening as a matter of         A live controversy is “a real and substantial controversy
discretion.                                                        admitting of specific relief through a decree of conclusive
                                                                   character.” Int'l Bhd. of Boilermakers v. Kelly, 815 F.2d 912,
                                                                   915 (3d Cir.1987). The central question in the mootness
Fang presents a petition for review.1 In her short pro se brief,
                                                                   analysis is whether meaningful or effective relief remains
she argues generally that the BIA abused its discretion in
                                                                   available. See id. at 916. In this case, we cannot say that it
denying her motion to reopen. She explains that the BIA
                                                                   does. Fang sought reopening to terminate, close, or continue
cited the number and time limitations and states that the
                                                                   the removal proceedings pending the adjudication of her
BIA erroneously concluded that she failed to demonstrate
                                                                   application to adjust her status. As Fang previously notified
an exceptional situation that would warrant sua sponte
                                                                   us, her adjustment application was denied in October 2009.
reopening. Fang argues that she has shown that her situation
                                                                   Even if we were to remand this matter to the BIA, the remand
is exceptional and warrants sua sponte reopening. The
                                                                   would give her no relief because her reason for reopening,
Government responds that we lack jurisdiction to review
                                                                   namely for “termination, administrative closure or simply a
the BIA's decision to decline to exercise its sua sponte
                                                                   continuance, for a period of time long enough for the USCIS
authority to reopen. In the alternative, the Government asks
                                                                   to adjudicate the adjustment application” R. 15–16, no longer
us to dismiss as moot Fang's claim that the BIA abused its
                                                                   exists.
discretion in denying Fang's second motion to reopen.
                                                                    **2 For these reasons, we will dismiss Fang's petition for
 [1] We agree with the Government that the BIA's decision
                                                                   review.
to decline to reopen Fang's proceedings sua sponte is a
discretionary decision beyond our jurisdiction. See Calle–
Vujiles v. Ashcroft, 320 F.3d 472, 475 (3d Cir.2003) (“Because     All Citations
the BIA retains unfettered discretion to decline to sua sponte
reopen or reconsider a deportation proceeding, this court is       396 Fed.Appx. 862, 2010 WL 3920523


Footnotes
1      On Fang's motion, we held her case in abeyance pending a decision on her application for adjustment of status. The
       parties briefed the case after Fang notified us that her application had been denied.


End of Document                                                      © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                 Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            2
